MEMORANDUM **
Jude Rea Meraz (“Meraz”) filed a habeas petition following his state court murder *617conviction. We granted a COA with respect to one issue: was there sufficient evidence to support the finding that the murder of which Meraz was convicted was committed for the benefit of a criminal street gang pursuant to California Penal Code § 186.22(b)?
“A habeas petitioner challenging his state criminal conviction under 28 U.S.C. § 2254 based on sufficiency of the evidence ‘is entitled to habeas corpus relief if it is found that upon the record evidence adduced at the trial no rational trier of fact could have found proof of guilt beyond a reasonable doubt.’ ” Turner v. Calderon, 281 F.3d 851, 881 (9th Cir.2002) (quoting Jackson v. Virginia, 443 U.S. 307, 324, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979)). “[T]he relevant question is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” Id. (citation omitted) (emphasis in the original).
To trigger the consequences of Cal.Penal Code § 186.22, “the prosecution must prove that the crime for which [Meraz] was convicted had been committed for the benefit of, at the direction of, or in association with any criminal street gang, with the specific intent to promote, further, or assist in any criminal conduct by gang members.” People v. Villegas, 92 Cal. App.4th 1217, 1227, 113 Cal.Rptr.2d 1 (4th Dist. 2002) (internal quotation marks omitted).
The prosecution introduced evidence of the commission of predicate criminal acts by members of the gang to which Meraz belonged. The jury also heard from two gang experts concerning Meraz’ membership in the gang, associations within the gang, and physical markings or symbols of the gang. Contrary to Meraz’ contention, the officers’ expert testimony, in combination with the other evidence in the case, was sufficient to support the gang enhancement.
Viewing the evidence in the light most favorable to the prosecution, a rational trier of fact could have concluded beyond a reasonable doubt that the murder was committed to provoke fear of the members of Meraz’ gang. The instilled fear in turn advanced the criminal objectives of the gang. See Jackson v. Virginia, 443 U.S. at 319, 99 S.Ct. 2781.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.